Citation Nr: 1618194	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1969, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, this matter (recharacterized to include all psychiatric disabilities) was reopened and remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned).  In September 2015, this matter was again remanded for additional development (by a VLJ other than the undersigned).  It has now been assigned to the undersigned. 

The issues of (1) whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive respiratory disorder, (2) service connection for gum disease, and (3) service connection for a skin condition of the feet (claimed as jungle rot) have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a clarifying addendum opinion is necessary to properly address the Veteran's claim of service connection for an acquired psychiatric disorder.

Throughout the course of this appeal, the Veteran has received multiple psychiatric diagnoses, including bipolar disorder, PTSD, major depressive disorder, and anxiety disorder.

On January 2008 VA examination, the Veteran reported that he participated in search and destroy missions, engaged enemy combatants in fire fights, and participated in the recovery of wounded and dead soldiers, while serving in Vietnam.  The examiner noted that the Veteran presented with affective complaints consistent with a diagnosis of depression.  Although he endorsed symptoms typical of PTSD, that condition was not diagnosed because a stressor could not be confirmed at that time.  Instead, anxiety disorder was diagnosed.  No etiological opinion was provided with respect to the diagnoses of depression and anxiety disorder.

Pursuant to the Board's January 2013 remand, the RO conceded an in-service stressor (as reported by the Veteran) and arranged for a February 2013 VA examination to identify the Veteran's psychiatric diagnoses and to determine whether such were related to service.  At the time of the examination, the Veteran was not taking psychiatric medication or receiving psychiatric treatment.  Although the examiner noted a prior diagnosis of major depression, she opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that his symptoms did not meet the criteria for any mental disorder.  

Pursuant to the Board's January 2015 remand, the RO arranged for a January 2016 VA examination to specifically address all pertinent psychiatric diagnoses of record pursuant to McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim); if the examiner determined that the Veteran did not have, at any time during the course of the appeal, a diagnosis of PTSD or any other psychiatric disability previously diagnosed, he was to address why those prior diagnoses were not valid.  The examiner was also to address correspondence from the Veteran's private physician who stated that the Veteran exhibited signs and symptoms compatible with PTSD, as well as the Veteran's reports of psychiatric problems during and since service.

On separate January 2016 VA mental disorders and PTSD examinations, unspecified depressive disorder and cannabis use disorder were diagnosed.  The examiner confirmed that the Veteran's stressor event was adequate to support a diagnosis of PTSD but opined that additional PTSD criteria were not met. The examiner opined that the Veteran's psychiatric disability was less likely caused by service and was at least as likely secondary to (1) his wife's death, (2) multiple medical issues, and (3) his experiences in Vietnam.  

In a January 2016 addendum opinion, the examiner noted that the Veteran's service separation report of medical history was negative for complaints of depression, excessive worry, or trouble sleeping and that he was able to maintain consistent employment for almost 27 years following service.  The examiner further noted that the Veteran did not seek mental health treatment until after his wife's death, and that he has been receiving treatment on and off since then.  With respect to the correspondence from the Veteran's private physician, the examiner noted that the statement noting "signs and symptoms compatible with PTSD" was not supported by any psychiatric evaluation; the examiner could not comment further without resorting to mere speculation.

The Board finds the January 2016 VA examinations and addendum opinion inadequate to decide the claim. First, the examiner opined that the Veteran's depressive disorder was less likely due to service and, at the same time, partly due to his experiences in Vietnam. The Board is not able to weigh this evidence because these conclusions appear to be contradictory and it is unclear whether or not the examiner intended to provide an opinion supporting a nexus to service.

Second, the examiner did not address why, or whether, the prior diagnoses of bipolar disorder, PTSD, and anxiety disorder were invalid diagnoses; if such prior diagnoses were valid, the examiner failed to opine whether they were etiologically related to the Veteran's service.  Because the examination reports of record do not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand, an addendum opinion is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Veteran reported in the course of VA treatment that he was receiving SSA disability benefits and, therefore, the claim must also be remanded to secure Social Security Administration (SSA) records. Medical records considered in connection with a claim for SSA disability benefits are constructively of record, may contain pertinent information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

2. Thereafter, the AOJ should forward the Veteran's record to the January 2016 VA mental disorders examiner for review and an addendum opinion regarding the nature and likely etiology of his psychiatric disabilities.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a diagnosis of PTSD? If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnosis of PTSD found in several VA treatment records beginning in October 2002. 

(b) If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to the stressor event in service, keeping in mind that the existence of such a stressor has been established. 

(c) Does the Veteran currently have, or at any time during the pendency of this claim, is he shown to have had, diagnoses of bipolar disorder, depression, and/or anxiety disorder?  If no, please reconcile such findings with the prior diagnoses of psychiatric disabilities in several VA treatment records beginning in October 2002. 

(d) As to each diagnosed disorder other than PTSD, to include bipolar disorder, depression, and anxiety disorder, is it at least as likely as not (a 50% or better probability) that such are related to his service? All pertinent diagnoses already of record must be addressed.

The Board reminds the opinion provider/examiner that (1) the Veteran's PTSD stressor has been established, and (2) an April 1969 service treatment record shows that he was seen for mental hygiene consultation services.  

The examiner should include a rationale with all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Victoria Moshiashwili
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







